UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05957 Nuveen Municipal Advantage Fund, Inc. (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:10/31 Date of reporting period:1/31/15 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments Nuveen Municipal Advantage Fund, Inc. (NMA) January 31, 2015 (Unaudited) Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 144.1% (100.0% of Total Investments) MUNICIPAL BONDS – 144.1% (100.0% of Total Investments) Alaska – 1.3% (0.9% of Total Investments) $ 1,690 Alaska Railroad Corporation, Capital Grant Receipts Bonds, Section 5307 and 5309 Formula 8/16 at 100.00 AA– $ 1,807,523 Funds, Series 2006, 5.000%, 8/01/17 – FGIC Insured CivicVentures, Alaska, Revenue Bonds, Anchorage Convention Center Series 2006, 5.000%, 9/15 at 100.00 AA– 9/01/34 – NPFG Insured Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, Series 2006A: 4.625%, 6/01/23 6/15 at 100.00 Ba1 5.000%, 6/01/46 6/15 at 100.00 B2 Total Alaska Arizona – 3.8% (2.6% of Total Investments) Arizona Board of Regents, Certificates of Participation, Arizona State University, Refunding 7/17 at 100.00 AA– Series 2006, 5.000%, 7/01/25 – NPFG Insured Maricopa County Industrial Development Authority, Arizona, Health Facility Revenue Bonds, 7/17 at 100.00 A Catholic Healthcare West, Series 2007A, 5.250%, 7/01/32 Phoenix Civic Improvement Corporation, Arizona, Excise Tax Revenue Bonds, Civic Plaza No Opt. Call AA Expansion Project, Subordinate Series 2005A, 5.000%, 7/01/35 – FGIC Insured Phoenix Civic Improvement Corporation, Arizona, Senior Lien Airport Revenue Bonds, Series 7/18 at 100.00 AA– 2008A, 5.000%, 7/01/38 Total Arizona California – 22.4% (15.6% of Total Investments) ABC Unified School District, Los Angeles County, California, General Obligation Bonds, Series No Opt. Call AA– 2000B, 0.000%, 8/01/23 – FGIC Insured Alameda Corridor Transportation Authority, California, Revenue Bonds, Refunding Subordinate 10/17 at 100.00 BBB+ Lien Series 2004A, 5.450%, 10/01/25 – AMBAC Insured Alameda Unified School District, Alameda County, California, General Obligation Bonds, Series No Opt. Call AA 2005B, 0.000%, 8/01/28 – AGM Insured Calexico Unified School District, Imperial County, California, General Obligation Bonds, Series 2005B: 0.000%, 8/01/32 – FGIC Insured No Opt. Call AA– 0.000%, 8/01/34 – FGIC Insured No Opt. Call AA– California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, 6/15 at 100.00 BBB Merced County Tobacco Funding Corporation, Series 2005A, 5.000%, 6/01/26 California Health Facilities Financing Authority, Revenue Bonds, Saint Joseph Health System, 7/23 at 100.00 AA– Series 2013A, 5.000%, 7/01/33 California State, General Obligation Bonds, Refunding Series 2007, 4.500%, 8/01/28 – 2/17 at 100.00 Aa3 AMBAC Insured California State, General Obligation Bonds, Various Purpose Series 2007, 5.000%, 6/01/37 6/17 at 100.00 Aa3 California State, General Obligation Bonds, Various Purpose Series 2010, 5.250%, 11/01/40 11/20 at 100.00 Aa3 California Statewide Community Development Authority, Revenue Bonds, Methodist Hospital 8/19 at 100.00 Aa2 Project, Series 2009, 6.750%, 2/01/38 Capistrano Unified School District, Orange County, California, Special Tax Bonds, Community No Opt. Call AA– Facilities District 98-2, Series 2005, 0.000%, 9/01/31 – FGIC Insured Colton Joint Unified School District, San Bernardino County, California, General Obligation Bonds, Series 2006C: 0.000%, 2/01/33 – FGIC Insured 2/15 at 38.73 AA– 0.000%, 2/01/37 – FGIC Insured No Opt. Call AA– Contra Costa County, California, GNMA Mortgage-Backed Securities Program Home Mortgage No Opt. Call Aaa Revenue Bonds, Series 1989, 7.750%, 5/01/22 (Alternative Minimum Tax) (ETM) Folsom Cordova Unified School District, Sacramento County, California, General Obligation No Opt. Call AA– Bonds, School Facilities Improvement District 1, Series 2004B, 0.000%, 10/01/28 – NPFG Insured Folsom Cordova Unified School District, Sacramento County, California, General Obligation No Opt. Call AA– Bonds, School Facilities Improvement District 2, Series 2002A, 0.000%, 7/01/27 – NPFG Insured Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Bonds, 1/24 at 100.00 BBB– Refunding Series 2013A, 6.000%, 1/15/49 Gateway Unified School District, California, General Obligation Bonds, Series 2004B, 0.000%, No Opt. Call AA– 8/01/32 – FGIC Insured Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement No Opt. Call AA Asset-Backed Revenue Bonds, Series 2005A, 0.000%, 6/01/26 – AGM Insured Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 4.500%, 6/01/27 6/17 at 100.00 B 5.000%, 6/01/33 6/17 at 100.00 B 5.125%, 6/01/47 6/17 at 100.00 B Huntington Beach Union High School District, Orange County, California, General Obligation No Opt. Call Aa2 Bonds, Series 2005, 0.000%, 8/01/31 – NPFG Insured Huntington Beach Union High School District, Orange County, California, General Obligation No Opt. Call Aa2 Bonds, Series 2007, 0.000%, 8/01/32 – FGIC Insured Los Angeles Unified School District, Los Angeles County, California, General Obligation Bonds, 7/17 at 100.00 Aa2 Series 2007A, 4.500%, 1/01/28 – NPFG Insured Mount San Antonio Community College District, Los Angeles County, California, General 8/35 at 100.00 AA Obligation Bonds, Election of 2008, Series 2013A, 0.000%, 8/01/43 M-S-R Energy Authority, California, Gas Revenue Bonds, Citigroup Prepay Contracts, Series No Opt. Call A 2009C, 6.500%, 11/01/39 Murrieta Valley Unified School District Public Financing Authority, California, Special Tax 9/16 at 100.00 AA Revenue Bonds, Series 2006A, 5.125%, 9/01/26 – AGM Insured North Orange County Community College District, California, General Obligation Bonds, Series 2003B: 0.000%, 8/01/25 – FGIC Insured No Opt. Call Aa1 0.000%, 8/01/26 – FGIC Insured No Opt. Call Aa1 Palmdale Community Redevelopment Agency, California, Single Family Restructured Mortgage No Opt. Call Aaa Revenue Bonds, Series 1986A, 8.000%, 3/01/16 (ETM) Palomar Pomerado Health, California, General Obligation Bonds, Election of 2004, Series 2007A, No Opt. Call AA– 0.000%, 8/01/24 – NPFG Insured Pasadena, California, Certificates of Participation, Refunding Series 2008C, 5.000%, 2/01/33 2/18 at 100.00 AA+ Perris, California, GNMA Mortgage-Backed Securities Program Single Family Mortgage Revenue No Opt. Call Aaa Bonds, Series 1989A, 7.600%, 1/01/23 (Alternative Minimum Tax) (ETM) San Diego Public Facilities Financing Authority, California, Water Utility Revenue Bonds, 8/19 at 100.00 Aa2 Tender Option Bond Trust 3504, 20.000%, 2/01/33 (IF) San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue No Opt. Call AA– Bonds, Refunding Series 1997A, 0.000%, 1/15/23 – NPFG Insured San Jose-Evergreen Community College District, Santa Clara County, California, General No Opt. Call Aa1 Obligation Bonds, Series 2005A, 0.000%, 9/01/29 – NPFG Insured San Jose-Evergreen Community College District, Santa Clara County, California, General 9/15 at 47.82 Aa1 (4) Obligation Bonds, Series 2005A, 0.000%, 9/01/29 (Pre-refunded 9/01/15) – NPFG Insured Walnut Valley Unified School District, Los Angeles County, California, General Obligation No Opt. Call Aa2 Bonds, Election 2000 Series 2003D, 0.000%, 8/01/27 – FGIC Insured Total California Colorado – 13.3% (9.2% of Total Investments) Arkansas River Power Authority, Colorado, Power Revenue Bonds, Series 2006, 5.250%, 10/16 at 100.00 BBB– 10/01/40 – SYNCORA GTY Insured Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, 9/16 at 100.00 A+ Series 2006A, 4.500%, 9/01/38 Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, 7/19 at 100.00 A+ Series 2009A, 5.500%, 7/01/34 Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, 1/23 at 100.00 A+ Series 2013A, 5.250%, 1/01/45 Colorado Health Facilities Authority, Colorado, Revenue Bonds, Poudre Valley Health System, 9/18 at 102.00 AA Series 2005C, 5.250%, 3/01/40 – AGM Insured Colorado Health Facilities Authority, Colorado, Revenue Bonds, Sisters of Charity of 1/20 at 100.00 AA– Leavenworth Health Services Corporation, Series 2010A, 5.000%, 1/01/40 Colorado Health Facilities Authority, Colorado, Revenue Bonds, Valley View Hospital 5/17 at 100.00 A– Association, Series 2007, 5.250%, 5/15/42 Denver City and County, Colorado, Airport System Revenue Bonds, Subordinate Lien Series 2013B, 11/23 at 100.00 A 5.000%, 11/15/43 Denver Convention Center Hotel Authority, Colorado, Revenue Bonds, Convention Center Hotel, 11/16 at 100.00 BBB– Senior Lien Series 2006, 4.750%, 12/01/35 – SYNCORA GTY Insured Denver, Colorado, Airport System Revenue Bonds, Series 2005A, 5.000%, 11/15/25 – 11/15 at 100.00 A+ SYNCORA GTY Insured Denver, Colorado, Airport System Revenue Bonds, Series 2006: 5.000%, 11/15/23 – FGIC Insured 11/16 at 100.00 AA– 5.000%, 11/15/24 – FGIC Insured 11/16 at 100.00 AA– 5.000%, 11/15/25 – FGIC Insured 11/16 at 100.00 AA– E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 1997B: 0.000%, 9/01/16 – NPFG Insured No Opt. Call AA– 0.000%, 9/01/26 – NPFG Insured No Opt. Call AA– E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2000B: 0.000%, 9/01/29 – NPFG Insured No Opt. Call AA– 0.000%, 9/01/31 – NPFG Insured No Opt. Call AA– 0.000%, 9/01/32 – NPFG Insured No Opt. Call AA– Regional Transportation District, Colorado, Denver Transit Partners Eagle P3 Project Private 7/20 at 100.00 Baa3 Activity Bonds, Series 2010, 6.000%, 1/15/34 Total Colorado Florida – 4.3% (3.0% of Total Investments) Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Refunding 10/24 at 100.00 A Series 2014B, 5.000%, 10/01/37 Miami-Dade County, Florida, General Obligation Bonds, Build Better Communities Program, Series 7/15 at 100.00 AA (4) 2005, 5.000%, 7/01/24 (Pre-refunded 7/01/15) – NPFG Insured Miami-Dade County, Florida, General Obligation Bonds, Parks Program, Series 2005, 4.300%, 11/15 at 100.00 AA (4) 11/01/30 (Pre-refunded 11/01/15) – NPFG Insured South Broward Hospital District, Florida, Hospital Refunding Revenue Bonds, Memorial Health 5/18 at 100.00 AA– System, Series 2008, 5.000%, 5/01/28 South Miami Health Facilities Authority, Florida, Hospital Revenue, Baptist Health System 8/17 at 100.00 AA Obligation Group, Series 2007, 5.000%, 8/15/42 (UB) Tampa, Florida, Health System Revenue Bonds, Baycare Health System, Series 2012A, 5/22 at 100.00 Aa2 5.000%, 11/15/33 Total Florida Georgia – 0.8% (0.6% of Total Investments) Coffee County Hospital Authority, Georgia, Revenue Bonds, Coffee County Regional Medical 6/15 at 100.00 BB– Center, Series 2004, 5.000%, 12/01/26 DeKalb County Hospital Authority, Georgia, Anticipation Certificates Revenue Bonds, DeKalb 9/20 at 100.00 BBB Medical Center, Inc. Project, Series 2010, 6.000%, 9/01/30 Franklin County Industrial Building Authority, Georgia, Revenue Bonds, Ty Cobb Regional 12/20 at 100.00 N/R Medical Center Project, Series 2010, 7.625%, 12/01/30 (5), (6) Total Georgia Illinois – 15.2% (10.5% of Total Investments) Chicago Board of Education, Illinois, General Obligation Bonds, Dedicated Revenues Series 12/21 at 100.00 A+ 2011A, 5.000%, 12/01/41 Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated 7/15 at 100.00 AA– Revenues, Refunding Series 2004A, 5.000%, 12/01/20 – NPFG Insured Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax No Opt. Call AA– Revenues, Series 1998B-1, 0.000%, 12/01/28 – FGIC Insured Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax Revenues, Series 1999A: 0.000%, 12/01/27 – NPFG Insured No Opt. Call AA– 0.000%, 12/01/31 – FGIC Insured No Opt. Call AA– Chicago Transit Authority, Illinois, Sales Tax Receipts Revenue Bonds, Series 2011, 12/21 at 100.00 AA 5.250%, 12/01/40 Chicago, Illinois, General Airport Revenue Bonds, O’Hare International Airport, Refunding 7/15 at 100.00 AA– Third Lien Series 2004A, 5.000%, 1/01/28 – NPFG Insured Chicago, Illinois, General Airport Revenue Bonds, O’Hare International Airport, Senior Lien 1/23 at 100.00 A2 Refunding Series 2013B, 5.000%, 1/01/26 Chicago, Illinois, General Obligation Bonds, City Colleges, Series 1999, 0.000%, 1/01/37 – No Opt. Call AA– FGIC Insured Chicago, Illinois, General Obligation Bonds, Series 2004A, 5.000%, 1/01/34 – AGM Insured No Opt. Call AA Cook County, Illinois, General Obligation Bonds, Refunding Series 2010A, 5.250%, 11/15/33 11/20 at 100.00 AA Illinois Finance Authority, Revenue Bonds, Central DuPage Health, Series 2009B, 11/19 at 100.00 AA 5.500%, 11/01/39 Illinois Finance Authority, Revenue Bonds, Children’s Memorial Hospital, Series 2008A, 5.250%, 8/18 at 100.00 AA 8/15/47 – AGC Insured (UB) Illinois Finance Authority, Revenue Bonds, Loyola University of Chicago, Tender Option Bond No Opt. Call AA+ Trust 1137, 9.446%, 7/01/15 (IF) Illinois Finance Authority, Revenue Bonds, Silver Cross Hospital and Medical Centers, Series 8/19 at 100.00 BBB+ 2009, 6.875%, 8/15/38 Illinois Finance Authority, Revenue Refunding Bonds, Silver Cross Hospital and Medical 8/18 at 100.00 BBB+ Centers, Series 2008A, 6.000%, 8/15/23 Illinois State, General Obligation Bonds, Refunding Series 2012, 5.000%, 8/01/21 No Opt. Call A– Illinois Toll Highway Authority, State Toll Highway Authority Revenue Bonds, Series 2006A-1, 7/16 at 100.00 AA (4) 5.000%, 1/01/20 (Pre-refunded 7/01/16) – AGM Insured McHenry and Kane Counties Community Consolidated School District 158, Huntley, Illinois, No Opt. Call A3 General Obligation Bonds, Series 2003, 0.000%, 1/01/21 – FGIC Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion No Opt. Call A3 Project, Series 1993A, 0.000%, 6/15/21 – FGIC Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion No Opt. Call AAA Project, Series 2002A, 0.000%, 6/15/41 – NPFG Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place No Opt. Call AA– Expansion Project, Series 1996A, 0.000%, 6/15/24 – NPFG Insured Regional Transportation Authority, Cook, DuPage, Kane, Lake, McHenry and Will Counties, No Opt. Call AA Illinois, General Obligation Bonds, Series 1990A, 7.200%, 11/01/20 – AMBAC Insured Springfield, Illinois, Electric Revenue Bonds, Series 2006, 5.000%, 3/01/26 – NPFG Insured 3/16 at 100.00 AA– Will County Community High School District 210 Lincoln-Way, Illinois, General Obligation No Opt. Call Aa3 Bonds, Series 2006, 0.000%, 1/01/24 – AGM Insured Total Illinois Indiana – 5.6% (3.9% of Total Investments) Crown Point Multi-School Building Corporation, Indiana, First Mortgage Bonds, Crown Point No Opt. Call AA– Community School Corporation, Series 2000, 0.000%, 1/15/24 – NPFG Insured Indiana Finance Authority Health System Revenue Bonds, Sisters of St. Francis Health Services, 11/19 at 100.00 AA Inc. Obligated Group, Series 2009, 5.250%, 11/01/39 Indiana Finance Authority, Hospital Revenue Bonds, Community Health Network Project, Series 5/23 at 100.00 A 2012A, 5.000%, 5/01/42 Indiana Finance Authority, Private Activity Bonds, Ohio River Bridges East End Crossing 7/23 at 100.00 BBB Project, Series 2013A, 5.000%, 7/01/48 (Alternative Minimum Tax) Indiana Finance Authority, Revenue Bonds, Trinity Health Care Group, Refunding Series 2009A, 12/19 at 100.00 AA 5.250%, 12/01/38 Indiana Health and Educational Facilities Financing Authority, Revenue Bonds, Ascension 11/16 at 100.00 AA+ Health, Series 2006B-5, 5.000%, 11/15/36 Indiana Health Facility Financing Authority, Revenue Bonds, Community Foundation of Northwest 3/17 at 100.00 A Indiana, Series 2007, 5.500%, 3/01/37 Indianapolis Local Public Improvement Bond Bank, Indiana, Series 1999E, 0.000%, 2/01/26 – No Opt. Call AA AMBAC Insured St. Joseph County Hospital Authority, Indiana, Revenue Bonds, Madison Center Inc., Series No Opt. Call N/R 1999, 5.450%, 2/15/14 (6) Total Indiana Iowa – 2.2% (1.5% of Total Investments) Iowa Finance Authority, Iowa, Midwestern Disaster Area Revenue Bonds, Iowa Fertilizer Company 12/18 at 100.00 BB– Project, Series 2013, 5.500%, 12/01/22 Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C, 6/15 at 100.00 B+ 5.375%, 6/01/38 Iowa Tobacco Settlement Authority, Tobacco Asset-Backed Revenue Bonds, Series 2005B, 6/17 at 100.00 B+ 5.600%,6/01/34 Total Iowa Kansas – 0.7% (0.5% of Total Investments) Overland Park Development Corporation, Kansas, First Tier Revenue Bonds, Overland Park 1/17 at 100.00 BB+ Convention Center, Series 2007A, 5.125%, 1/01/22 – AMBAC Insured Wyandotte County-Kansas City Unified Government, Kansas, Sales Tax Special Obligation Capital No Opt. Call A– Appreciation Revenue Bonds Redevelopment Project Area B – Major Multi-Sport Athletic Complex Project, Subordinate Lien Series 2010B, 0.000%, 6/01/21 Total Kansas Kentucky – 1.6% (1.1% of Total Investments) Kentucky Economic Development Finance Authority, Hospital Facilities Revenue Bonds, Owensboro 6/20 at 100.00 BBB+ Medical Health System, Series 2010B, 6.375%, 3/01/40 Kentucky Economic Development Finance Authority, Hospital Revenue Bonds, Baptist Healthcare 8/19 at 100.00 A+ System Obligated Group, Series 2009A, 5.375%, 8/15/24 Kentucky Economic Development Finance Authority, Louisville Arena Project Revenue Bonds, 6/18 at 100.00 AA Louisville Arena Authority, Inc., Series 2008-A1, 6.000%, 12/01/33 – AGC Insured Total Kentucky Louisiana – 6.2% (4.3% of Total Investments) Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, 5/17 at 100.00 Baa1 Series 2007A, 5.500%, 5/15/47 28 Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006A, Trust 660, 16.495%, 5/16 at 100.00 Aa1 (4) 5/01/34 (Pre-refunded 5/01/16) – NPFG Insured (IF) Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006A: 5.000%, 5/01/41 (Pre-refunded 5/01/16) – NPFG Insured 5/16 at 100.00 Aa1 (4) 4.500%, 5/01/41 (Pre-refunded 5/01/16) – NPFG Insured (UB) 5/16 at 100.00 Aa1 (4) Total Louisiana Maine – 0.2% (0.1% of Total Investments) Maine Health and Higher Educational Facilities Authority, Revenue Bonds, Maine General Medical 7/21 at 100.00 BBB– Center, Series 2011, 6.750%, 7/01/41 Massachusetts – 3.7% (2.6% of Total Investments) Massachusetts Bay Transportation Authority, Assessment Bonds, Series 2008A, 5.250%, 7/01/34 No Opt. Call AAA Massachusetts Department of Transportation, Metropolitan Highway System Revenue Bonds, 1/20 at 100.00 A+ Senior Lien Series 2010B, 5.000%, 1/01/32 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, CareGroup Inc., 7/18 at 100.00 A– Series 2008E-1 &2, 5.125%, 7/01/33 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, UMass Memorial 7/15 at 100.00 BBB+ Healthcare, Series 1998A, 5.000%, 7/01/28 – AMBAC Insured Massachusetts Health and Educational Facilities Authority, Revenue Refunding Bonds, Suffolk 7/19 at 100.00 BBB University Issue, Series 2009A, 5.750%, 7/01/39 Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Senior Series 5/23 at 100.00 AA+ 2013A, 5.000%, 5/15/43 Total Massachusetts Michigan – 4.0% (2.7% of Total Investments) Detroit, Michigan, Second Lien Sewerage Disposal System Revenue Bonds, Series 2005A, 5.000%, 7/15 at 100.00 AA– 7/01/35 – NPFG Insured Detroit, Michigan, Senior Lien Sewerage Disposal System Revenue Bonds, Series 2001B, 5.500%, No Opt. Call AA– 7/01/29 – FGIC Insured Detroit, Michigan, Sewage Disposal System Revenue Bonds, Second Lien Series 2006A, 5.500%, 7/18 at 100.00 AA+ 7/01/36 – BHAC Insured Detroit, Michigan, Sewer Disposal System Revenue Bonds, Second Lien, Series 2001E, 5.750%, 7/18 at 100.00 AA+ 7/01/31 – BHAC Insured Detroit, Michigan, Water Supply System Senior Lien Revenue Refunding Bonds, Series 2006D, 7/16 at 100.00 AA 5.000%, 7/01/32 – AGM Insured Michigan State Building Authority, Revenue Bonds, Facilities Program, Refunding Series 2009-I, No Opt. Call AA 5.000%, 10/15/23 – AGC Insured Michigan State Building Authority, Revenue Bonds, Refunding Series 2006IA, 0.000%, 10/15/30 – 10/16 at 50.02 AA– FGIC Insured Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Revenue Bonds, 6/18 at 100.00 BB– Series 2008A, 6.875%, 6/01/42 Total Michigan Missouri – 2.8% (2.0% of Total Investments) Kansas City Municipal Assistance Corporation, Missouri, Leasehold Revenue Bonds, Series No Opt. Call AA– 2004B-1, 0.000%, 4/15/29 – AMBAC Insured Missouri Health and Educational Facilities Authority, Health Facilities Revenue Bonds, 11/23 at 100.00 A2 CoxHealth, Series 2013A, 5.000%, 11/15/48 Missouri Joint Municipal Electric Utility Commission, Prairie State Power Project Revenue 1/17 at 100.00 AA+ Bonds, Series 2007A, 5.000%, 1/01/32 – AMBAC Insured Total Missouri Nevada – 5.1% (3.5% of Total Investments) Clark County, Nevada, Airport Revenue Bonds, Subordinate Lien Series 2010B, 5.750%, 7/01/42 1/20 at 100.00 A+ Henderson, Nevada, Healthcare Facility Revenue Refunding Bonds, Catholic Healthcare West, 7/17 at 100.00 AA+ Series 2008, Tender Option Bond Trust 2633, 19.485%, 7/01/31 – BHAC Insured (IF) (7) Las Vegas Valley Water District, Nevada, General Obligation Bonds, Water & Refunding Series 6/19 at 100.00 AA+ 2009D, 5.000%, 6/01/27 North Las Vegas, Nevada, General Obligation Bonds, Series 2006, 5.000%, 5/01/36 – NPFG Insured 5/16 at 100.00 AA– Total Nevada New Hampshire – 0.3% (0.2% of Total Investments) New Hampshire Business Finance Authority, Revenue Bonds, Elliot Hospital Obligated Group 10/19 at 100.00 Baa1 Issue, Series 2009A, 6.125%, 10/01/39 New Jersey – 2.6% (1.8% of Total Investments) New Jersey Economic Development Authority, Private Activity Bonds, The Goethals Bridge 1/24 at 100.00 AA Replacement Project, Series 2013, 5.125%, 7/01/42 – AGM Insured (Alternative Minimum Tax) New Jersey Economic Development Authority, Revenue Bonds, Motor Vehicle Surcharge, Series 6/15 at 100.00 AA– 2004A, 5.250%, 7/01/33 – NPFG Insured New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C, No Opt. Call AA– 0.000%, 12/15/30 – FGIC Insured Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, 6/17 at 100.00 B2 Series 2007-1A, 4.750%, 6/01/34 Total New Jersey New York – 6.8% (4.8% of Total Investments) Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series 2/21 at 100.00 A 2011A, 5.250%, 2/15/47 Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Refunding 11/22 at 100.00 AA– Series 2012F, 5.000%, 11/15/26 New York City Industrial Development Agency, New York, American Airlines-JFK International No Opt. Call N/R Airport Special Facility Revenue Bonds, Series 2005, 7.500%, 8/01/16 (Alternative Minimum Tax) New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, 6/15 at 100.00 BB British Airways PLC, Series 1998, 5.250%, 12/01/32 (Alternative Minimum Tax) New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, 5/15 at 100.00 BB British Airways PLC, Series 2002, 7.625%, 12/01/32 (Alternative Minimum Tax) New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue 6/15 at 100.00 AAA Bonds, Fiscal Series 2005D, 5.000%, 6/15/38 New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 5/17 at 100.00 AAA Series 2007B, 4.750%, 11/01/27 New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Subordinate 5/23 at 100.00 AAA Fiscal 2013 Series I, 5.000%, 5/01/38 New York Liberty Development Corporation, New York, Liberty Revenue Bonds, 3 World Trade 11/24 at 100.00 N/R Center Project, Class 1 Series 2014, 5.000%, 11/15/44 Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eighth Series 2010: 6.500%, 12/01/28 12/15 at 100.00 BBB 6.000%, 12/01/36 12/20 at 100.00 BBB Total New York North Carolina – 1.9% (1.3% of Total Investments) North Carolina Eastern Municipal Power Agency, Power System Revenue Bonds, Series 2005, 1/16 at 100.00 A– 5.250%, 1/01/20 – AMBAC Insured North Carolina Medical Care Commission, Healthcare Facilities Revenue Bonds, Duke University 6/19 at 100.00 AA Health System, Series 2009A, 5.000%, 6/01/42 North Carolina Medical Care Commission, Healthcare Revenue Refunding Bonds, Novant Health 11/16 at 100.00 AA+ Inc., Series 2006, 5.000%, 11/01/39 – NPFG Insured North Carolina Turnpike Authority, Triangle Expressway System Revenue Bonds, Series 2009A, 1/19 at 100.00 AA 5.750%, 1/01/39 – AGC Insured Total North Carolina North Dakota – 0.7% (0.5% of Total Investments) Fargo, North Dakota, Health System Revenue Bonds, Sanford Health, Refunding Series 2011, 11/21 at 100.00 A+ 6.000%, 11/01/28 Ward County Health Care, North Dakota, Revenue Bonds, Trinity Obligated Group, Series 2006, 7/16 at 100.00 BBB– 5.125%, 7/01/25 Total North Dakota Ohio – 7.6% (5.3% of Total Investments) American Municipal Power Ohio Inc., Prairie State Energy Campus Project Revenue Bonds, Series 2/18 at 100.00 N/R (4) 2008A, 5.250%, 2/15/43 (Pre-refunded 2/15/18) American Municipal Power Ohio Inc., Prairie State Energy Campus Project Revenue Bonds, Series 2/18 at 100.00 A1 2008A, 5.250%, 2/15/43 Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.875%, 6/01/30 6/17 at 100.00 B– 5.750%, 6/01/34 6/17 at 100.00 B– 6.000%, 6/01/42 6/17 at 100.00 B 5.875%, 6/01/47 6/17 at 100.00 B Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue 6/22 at 100.00 B– Bonds, Senior Lien, Series 2007A-3, 6.250%, 6/01/37 Ohio Air Quality Development Authority, Ohio, Revenue Bonds, Ohio Valley Electric Corporation No Opt. Call BBB– Project, Series 2009E, 5.625%, 10/01/19 Total Ohio Oklahoma – 2.9% (2.0% of Total Investments) Fort Sill Apache Tribe of Oklahoma Economic Development Authority, Gaming Enterprise Revenue 8/21 at 100.00 N/R Bonds, Fort Sill Apache Casino, Series 2011A, 8.500%, 8/25/26 Oklahoma Development Finance Authority, Health System Revenue Bonds, Integris Baptist Medical 8/18 at 100.00 AA– Center, Series 2008B, 5.250%, 8/15/38 Oklahoma Development Finance Authority, Revenue Bonds, Saint John Health System, Series 2007, 2/17 at 100.00 AA 5.000%, 2/15/42 Oklahoma Development Finance Authority, Revenue Bonds, Saint John Health System, Series 2007, 2/17 at 100.00 N/R (4) 5.000%, 2/15/42 (Pre-refunded 2/15/17) Oklahoma Municipal Power Authority, Power Supply System Revenue Bonds, Series 2007, 4.500%, 1/17 at 100.00 AA– 1/01/47 – FGIC Insured Total Oklahoma Oregon – 0.5% (0.4% of Total Investments) Oregon State Facilities Authority, Revenue Bonds, Willamette University, Series 2007A, 10/17 at 100.00 A 5.000%, 10/01/36 Pennsylvania – 3.8% (2.6% of Total Investments) Allegheny County Hospital Development Authority, Pennsylvania, Revenue Bonds, University of 8/19 at 100.00 Aa3 Pittsburgh Medical Center, Series 2009A, 5.625%, 8/15/39 Erie Water Authority, Erie County, Pennsylvania, Water Revenue Bonds, Series 2008, 5.000%, 12/18 at 100.00 AA 12/01/43 – AGM Insured Montgomery County Industrial Development Authority, Pennsylvania, FHA Insured Mortgage Revenue 8/15 at 100.00 AA Bonds, New Regional Medical Center Project, Series 2010, 5.750%, 8/01/30 Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-96A, 10/16 at 100.00 AA+ 4.650%, 10/01/31 (Alternative Minimum Tax) (UB) Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Subordinate Special Revenue 12/20 at 100.00 AA– Bonds, Series 2010A, 0.000%, 12/01/34 Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special No Opt. Call AA– Revenue, Series 2011B, 5.000%, 12/01/34 Total Pennsylvania Puerto Rico – 0.7% (0.5% of Total Investments) Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N, 5.500%, No Opt. Call B 7/01/29 – AMBAC Insured Puerto Rico, General Obligation and Public Improvement Bonds, Series 2002A, 5.500%, 7/01/20 – No Opt. Call AA– NPFG Insured Total Puerto Rico Rhode Island – 0.1% (0.1% of Total Investments) Rhode Island Health and Educational Building Corporation, Hospital Financing Revenue Bonds, 5/15 at 100.00 AA– Lifespan Obligated Group, Series 1996, 5.500%, 5/15/16 – NPFG Insured South Carolina – 1.3% (0.9% of Total Investments) Piedmont Municipal Power Agency, South Carolina, Electric Revenue Bonds, Series 2004A-2, No Opt. Call AA– 0.000%, 1/01/23 – FGIC Insured South Carolina Public Service Authority, Santee Cooper Revenue Obligations, Series 2014A, 6/24 at 100.00 AA– 5.500%, 12/01/54 South Carolina Transportation Infrastructure Bank, Revenue Bonds, Series 2010A, 5.250%, 10/01/40 10/19 at 100.00 A1 Total South Carolina South Dakota – 0.5% (0.3% of Total Investments) South Dakota Health and Educational Facilities Authority, Revenue Bonds, Sanford Health, 5/17 at 100.00 A+ Series 2007, 5.000%, 11/01/40 Tennessee – 0.2% (0.1% of Total Investments) Metropolitan Government of Nashville-Davidson County Health and Educational Facilities Board, 12/17 at 100.00 N/R Tennessee, Revenue Refunding and Improvement Bonds, Meharry Medical College, Series 1996, 6.000%, 12/01/19 – AMBAC Insured Texas – 14.4% (10.0% of Total Investments) Beaumont Independent School District, Jefferson County, Texas, General Obligation Bonds, 2/17 at 100.00 AAA Series 2008, 5.000%, 2/15/38 Brazos River Authority, Texas, Revenue Refunding Bonds, Houston Lighting and Power Company, No Opt. Call A1 Series 1998, 5.050%, 11/01/18 – AMBAC Insured (Alternative Minimum Tax) Brownsville, Texas, Utility System Priority Revenue Bonds, Series 2005A, 5.000%, 9/01/26 – 9/15 at 100.00 A+ AMBAC Insured Capital Area Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, The 4/20 at 100.00 Baa1 Roman Catholic Diocese of Austin, Series 2005B. Remarketed, 6.125%, 4/01/45 Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Series 2011, 1/21 at 100.00 BBB 6.000%, 1/01/41 Ennis Independent School District, Ellis County, Texas, General Obligation Bonds, Series 2006, 8/16 at 60.73 Aaa 0.000%, 8/15/26 Grand Parkway Transportation Corporation, Texas, System Toll Revenue Bonds, Subordinate Lien 10/23 at 100.00 AA+ Series 2013B, 5.250%, 10/01/51 Harris County Hospital District, Texas, Revenue Bonds, Series 2007A, 5.250%, 2/15/42 – 2/17 at 100.00 AA+ NPFG Insured Harris County-Houston Sports Authority, Texas, Revenue Bonds, Refunding Senior Lien Series 11/24 at 100.00 A2 2014A, 5.000%, 11/15/29 Kerrville Health Facilities Development Corporation, Texas, Revenue Bonds, Sid Peterson 2/16 at 100.00 BBB Memorial Hospital Project, Series 2005, 5.375%, 8/15/35 Laredo Independent School District, Webb County, Texas, General Obligation Bonds, Series 2006, 8/16 at 100.00 AAA 5.000%, 8/01/29 Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation 8/15 at 35.34 AA– Bonds, Series 2005, 0.000%, 8/15/34 – FGIC Insured Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation 8/17 at 27.35 AAA Bonds, Series 2008, 0.000%, 8/15/39 Lewisville Independent School District, Denton County, Texas, General Obligation Bonds, No Opt. Call Aaa Refunding Series 1996, 0.000%, 8/15/16 Marble Falls Independent School District, Burnet County, Texas, General Obligation Bonds, 8/16 at 100.00 Aaa Series 2007, 5.000%, 8/15/34 Marble Falls Independent School District, Burnet County, Texas, General Obligation Bonds, 8/16 at 100.00 Aaa Series 2007, 5.000%, 8/15/34 (Pre-refunded 8/15/16) North Texas Tollway Authority, System Revenue Bonds, Refunding First Tier Capital Appreciation Series 2008I: 6.200%, 1/01/42 – AGC Insured 1/25 at 100.00 AA 6.500%, 1/01/43 1/25 at 100.00 A2 Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue Bonds, Series No Opt. Call A3 2012, 5.000%, 12/15/29 Texas Transportation Commission, Central Texas Turnpike System Revenue Bonds, First Tier 8/22 at 100.00 A– Refunding Series 2012A, 5.000%, 8/15/41 Texas Turnpike Authority, Central Texas Turnpike System Revenue Bonds, First Tier Series No Opt. Call A– 2002A, 0.000%, 8/15/25 – AMBAC Insured Wylie Independent School District, Collin County, Texas, General Obligation Bonds, Series 8/15 at 74.57 AAA 2005, 0.000%, 8/15/21 (Pre-refunded 8/15/15) Total Texas Utah – 0.5% (0.4% of Total Investments) Riverton, Utah, Hospital Revenue Bonds, IHC Health Services, Inc., Series 2009, 5.000%, 8/15/41 8/19 at 100.00 AA+ Virgin Islands – 0.3% (0.2% of Total Investments) Virgin Islands Public Finance Authority, Matching Fund Revenue Loan Note – Diageo Project, 10/19 at 100.00 Baa3 Series 2009A, 6.750%, 10/01/37 Virginia – 3.1% (2.2% of Total Investments) Henrico County Economic Development Authority, Virginia, Revenue Bonds, Bon Secours Health No Opt. Call A System Obligated Group, Series 2013, 5.000%, 11/01/30 Route 460 Funding Corporation, Virginia, Toll Road Revenue Bonds, Series 2012A: 5.125%, 7/01/49 No Opt. Call BBB– 5.000%, 7/01/52 No Opt. Call BBB– Route 460 Funding Corporation, Virginia, Toll Road Revenue Bonds, Series 2012B, 0.000%, 7/01/34 No Opt. Call BBB– Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds, 6/17 at 100.00 B– Series 2007B2, 5.200%, 6/01/46 Virginia Small Business Financing Authority, Senior Lien Revenue Bonds, Elizabeth River 7/22 at 100.00 BBB– Crossing, Opco LLC Project, Series 2012, 5.500%, 1/01/42 (Alternative Minimum Tax) Total Virginia Washington – 1.9% (1.3% of Total Investments) Central Puget Sound Regional Transit Authority, Washington, Sales Tax and Motor Vehicle Excise 2/15 at 100.00 AAA Tax Bonds, Series 1999, 4.750%, 2/01/28 – FGIC Insured Energy Northwest, Washington, Electric Revenue Bonds, Columbia Generating Station – Nuclear 7/16 at 100.00 N/R (4) Project 2, Series 2006C, 5.000%, 7/01/23 (Pre-refunded 7/01/16) Grant County Public Utility District 2, Washington, Revenue Bonds, Wanapum Hydroelectric 1/17 at 100.00 AA Development, Series 2006B, 5.000%, 1/01/32 – NPFG Insured Washington State Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer 7/19 at 100.00 A Research Center, Series 2009A, 6.000%, 1/01/33 Washington State, Motor Vehicle Fuel Tax General Obligation Bonds, Series 2003F, 0.000%, No Opt. Call AA+ 12/01/24 – NPFG Insured Total Washington West Virginia – 0.2% (0.1% of Total Investments) Ohio County Commission, West Virginia, Special District Excise Tax Revenue Bonds, Fort Henry 3/16 at 100.00 BBB Economic Development, Series 2006B, 5.625%, 3/01/36 Wisconsin – 0.6% (0.4% of Total Investments) Southeast Wisconsin Professional Baseball Park District, Sales Tax Revenue Refunding Bonds, No Opt. Call AA– (4) Series 1998A, 5.500%, 12/15/19 – NPFG Insured (ETM) $ 955,443 Total Municipal Bonds (cost $807,293,143) Principal Amount (000) Description (1) Coupon Maturity Ratings (3) Value CORPORATE BONDS – 0.0% (0.0% of Total Investments) Transportation – 0.0% (0.0% of Total Investments) $ 227 Las Vegas Monorail Company, Senior Interest Bonds (5), (8) 5.500% 7/15/19 N/R $ 40,934 60 Las Vegas Monorail Company, Senior Interest Bonds (5), (8) 3.000% 7/15/55 N/R $ 287 Total Corporate Bonds (cost $25,810) Total Long-Term Investments (cost $807,318,953) Floating Rate Obligations – (3.8)% Variable Rate Demand Preferred Shares, at Liquidation Value – (43.0)% (9) Other Assets Less Liabilities – 2.7% Net Assets Applicable to Common Shares – 100% $ 624,843,867 Fair Value Measurements Fair value is defined as the price that would be received upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — Corporate Bonds — — Total $ — Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of January 31, 2015, the cost of investments was $785,957,301. Gross unrealized appreciation and gross unrealized depreciation of investments as of January 31, 2015, were as follows: Gross unrealized: Appreciation Depreciation Net unrealized appreciation (depreciation) of investments All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board. For fair value measurement disclosure purposes, investment categorized as Level 3. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. During January 2010, Las Vegas Monorail Company (“Las Vegas Monorail”) filed for federal bankruptcy protection. During March 2012, Las Vegas Monorail emerged from federal bankruptcy with the acceptance of a reorganization plan assigned by the Federal Bankruptcy Court. Under the reorganization plan, the Fund surrendered its Las Vegas Monorail Project Revenue Bonds, First Tier, Series 2000 and in turn received two senior interest corporate bonds: the first with an annual coupon rate of 5.500% maturing on July 15, 2019 and the second with an annual coupon rate of 3.000% (5.500% after December 31, 2015) maturing on July 15, 2055. The Fund’s custodian is not accruing income on the Fund’s records for either senior interest corporate bond. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 29.9%. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Municipal Advantage Fund, Inc. By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:April 1, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:April 1, 2015 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:April 1, 2015
